UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No.1) Teton Energy Corporation (Name of Issuer) Common Stock par value $.001 (Title of Class of Securities) 881628101 (CUSIP Number) Harris I. Sufian, Esq. FIRST NEW YORK SECURITIES LLC 90 Park Avenue 5th Floor New York, New York 10022 212-331-6853 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 17, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box:¨ (Continued on following pages) CUSIP No. 13D 1 NAMES OF REPORTING PERSONS First New York Securities LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [ x ] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 906,590 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 906,590 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 906,590 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.3% 14 TYPE OF REPORTING PERSON BD CUSIP No. 13D 1 NAMES OF REPORTING PERSONS Thomas F. Donino I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [] (b) [ x ] 3 SEC USE ONLY 4 SOURCE OF FUNDS AF (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 227,364 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 227,364 10 SHARED DISPOSITIVE POWER 806,490 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,033,854 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.0% 14 TYPE OF REPORTING PERSON IN CUSIP No. 13D 1 NAMES OF REPORTING PERSONS BATL Management LP I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [ x ] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 200,000 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 200,000 10 SHARED DISPOSITIVE POWER None 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 200,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 13D 1 NAMES OF REPORTING PERSONS Lee Higgins I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [] (b) [ x ] 3 SEC USE ONLY 4 SOURCE OF FUNDS PF (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 40,000 8 SHARED VOTING POWER None 9 SOLE DISPOSITIVE POWER 40,000 10 SHARED DISPOSITIVE POWER 100,100 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 140,100 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.8% 14 TYPE OF REPORTING PERSON IN Schedule 13D Item 1.Security and Issuer. This Amendment No. 1 to Schedule 13D (the “Amendment”), is being filed by the undersigned to amend and supplement the Statement on Schedule 13D (the “Statement”) filed by First New York Securities LLC (“FNYS”), BATL Management LP (“BATL”), and Thomas F. Donino (“Mr. Donino” and together, the “Reporting Persons”) on June 6, 2007, with respect to the common stock, par value $0.001 (the “Common Stock”), of Teton Energy Corporation., a Delaware company (the “Company”).The principal executive offices of the Company are located at 410 17th Street, Suite 1850, Denver, Colorado 80202. Item 2.Identity and Background. The first paragraph of Item 2 of the Statement is hereby amended and restated as follows: (a)-(c) This Statement is being filed by First New York Securities LLC (“FNYS”), BATL Management LP (“BATL”), Thomas F. Donino (“Mr. Donino”) and Lee Higgins (“Mr. Higgins”), together, referred to as the “Reporting Persons”. Item 2 is hereby supplemented by the addition of the following paragraph: Mr. Higgins, whose business address is 90 Park Avenue, 5th Floor, New York, New York 10016, is a Partner of FNYS, who shares discretionary authority over certain of its trading accounts.Mr. Higgins is also solely responsible for the investment activities of the Lee and Kaori Higgins account (the “Higgins Account”). Item 3.Source and Amount of Funds or Other Consideration. The information contained in Item 3 of the Statement is hereby amended and supplemented as follows: Since May 30, 2007, the amount of funds expended by FNYS and the Higgins Accountwas $1,106,133 and $161,464.98 respectively. Item 4.Purpose of Transaction The information contained in Item 4 of the Statement is hereby amended and supplemented as follows: Mr. Higgins acquired beneficial ownership of the shares of Common Stock to which this Statement relates for investment. Mr. Higgins may acquire additional shares of Common Stock or other securities of the Company or sell or otherwise dispose of any or all of the shares of Common Stock or other securities of the Company beneficially owned by him. Mr. Higgins may take any other action with respect to the Company or any of its debt or equity securities in any manner permitted by law. Except as disclosed in this Item 4, the Mr. Higgins has no current plans or proposals which relate to or would result in any of the events described in Items (a) through (j) of the instructions to Item 4 of Schedule 13D. Item 5.Interest in Securities of the Issuer. The information contained in Item 5 is hereby amended and restated in its entirety. (a) As of January 30, 2008, the Reporting Persons beneficially own an aggregate of 1,173,954 shares of Common Stock, representing approximately 6.8% of the outstanding Common Stock.1FNYS beneficially owns 906,590 of such shares, representing approximately 5.3% of the Common Stock outstanding, Mr. Donino beneficially owns 1,033,854 of such shares, representing approximately 6.0% of the Common Stock outstanding, BATL beneficially owns 200,000 shares, representing approximately 1.2 % of the Common Stock outstanding and Mr. Higgins beneficially owns 140,100 shares of Common Stock, representing approximately 0.8% of the outstanding Common Stock. (b) Mr. Donino shares dispositive power over 806,490 shares of Common Stock owned by FNYS. As Managing Partner of BATL, Mr. Donino has sole voting and dispositive power over the 200,000 shares of Common Stock owned by BATL. By virtue of his control over the Donino Accounts, Mr. Donino has voting and dispositive power over 27,364 shares of Common Stock, which includes 10,700 held in custody for each of his children, Brittany Donino and Alyson Donino. Mr. Donino disclaims beneficial ownership of the shares of Common Stock owned by FNYS, BATL and the Donino Accounts, except to the extent of his actual economic interest therein. Mr. Higgins shares dispositive power over 100,100 shares of Common Stock owned by FNYS.By virtue of his control over the Higgins Account, Mr. Higgins has voting and dispositive power over 40,000 shares of Common Stock.Mr. Higgins disclaims beneficial ownership of the shares of Common Stock owned by FNYS and the Higgins Account, except to the extent of his actual economic interest therein. (c) Except for the transactions set forth in Schedule I annexed hereto, none of the persons identified in Item 2 has effected any transactions in the Common Stock during the past 60 days. All such transactions were effected in the open market. (d) Not applicable. (e) Not applicable. Item 7.Material to be Filed as Exhibits. The information contained in Item 7 of the Statement is hereby amended and supplemented as follows. A. Agreement of joint filing, dated January 31, 2007, pursuant to Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended. 1Based on 17,150,039 shares of common stock outstanding on November 9, 2007, as reported in the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. SIGNATURES After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this Statement is true, complete and correct. Date:January 31, 2008 FIRST NEW YORK SECURITIES L.L.C. By: /s/ Harris Sufian Name: Harris I. Sufian Title: Managing Member BATL MANAGEMENT LP By: /s/ Thomas F. Donino Name: Thomas F. Donino Title: Managing Partner /s/ Thomas F. Donino Thomas F. Donino /s/ Lee Higgins Lee Higgins SCHEDULE I All transactions reported in this Schedule were effected on the American Stock Exchange and on one or more electronic communication networks (“ECNs”). This table sets forth information with respect to each purchase of Common Stock which was effectuated by First New York Securities LLC in the last 60 days. Trade Date Buy Sell Ind Quantity Price Net Amount 11/7/2007 B 2,000 4.199 8,398 11/8/2007 B 3,500 4.1914286 14,670 11/28/2007 B 5,000 3.8 19,000 11/29/2007 B 2,000 4.095 8,190 12/4/2007 B 4,400 4.1497727 18,259 12/6/2007 B 200 4.42 884 12/7/2007 B 600 4.3467 2,612.82 12/7/2007 B 10,000 4.4262 44,262 12/7/2007 B 1,000 4.21 4,210 12/10/2007 B 2,000 4.53 9,060 12/11/2007 B 8,250 4.4596 36,791.70 12/12/2007 B 500 4.45 2,225 12/13/2007 B 2,000 4.37 8,740 12/14/2007 B 3,000 4.327 12,981 12/17/2007 B 4,100 4.3168293 17,699 12/17/2007 B 1,100 4.25 4,708 12/18/2007 B 1,000 4.319 4,319 12/19/2007 S -15,000 4.25 63,749.02 12/19/2007 B 2,100 4.25 8,925 12/20/2007 B 3,300 4.5015152 14,855 12/21/2007 B 3,800 4.5291 17,210.58 12/21/2007 B 5,000 4.506572 22,532.86 12/26/2007 B 5,000 4.8702 24,351 12/28/2007 B 5,000 4.75 23,750 12/28/2007 B 5,000 4.7492 23,746 1/2/2008 B 2,000 4.76 9,520 1/3/2008 B 8,000 4.81125 38,490 1/7/2008 B 800 4.6375 3,710 1/7/2008 B 5,000 4.66 23,300 1/8/2008 B 4,300 4.66 20,038 1/23/2008 B 5,000 4.51 22,550 1/28/2008 B 10,000 4.7271 47,351 1/28/2008 B 100 4.62 462 This table sets forth information with respect to each purchase of Common Stock which was effectuated by Mr. Higgins for the Higgins Accounts in the last 60 days. Trade Date Buy Sell Ind Quantity Price Net Amount 11/28/2007 B 10,000 3.8 38,008 Exhibit A Agreement of Joint Filing Pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned persons hereby agree to file with the Securities and Exchange Commission the Statement on Schedule 13D (the “Statement”) to which this Agreement is attached as an exhibit, and agree that such Statement, as so filed, is filed on behalf of each of them. IN WITNESS WHEREOF, the undersigned have executed this Agreement. Dated: January 31, 2008 FIRST NEW YORK SECURITIES L.L.C. By: /s/ Harris Sufian Name: Harris I. Sufian Title: Managing Member BATL MANAGEMENT LP By: /s/ Thomas F. Donino Name: Thomas F. Donino Title: Managing Partner /s/ Thomas F. Donino Thomas F. Donino /s/ Lee Higgins Lee Higgins
